Case 2:21-cv-00346-WSH Document 41 Filed 08/25/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF PENNSYLVANIA

LANDLORD SERVICE BUREAU, INC.
Plaintiff,
Vv. NO.: NO.: 2:21-CV-00346-WSH

CENTERS FOR DISEASE CONTROL
AND PREVENTION; DR. ROCHELLE
WALENSKY, M.D., Ph.D., in her official
capacity as Director, Centers for Disease
Control and Prevention; SHERRI A.
BERGER, MSPH,, in her official capacity
as Acting Chief of Staff, Centers for
Disease Control and Prevention;
Department of Health and Human
Services; NORRIS COCHRAN, in his official
capacity as acting Secretary of Health and
Human Services; and MERRICK B.
GARLAND, in his official capacity as
Attorney General of the United

States, Defendants.

Defendants.
PLAINTIFF’S MOTION FOR EXPEDITED SUMMARY JUDGMENT

Pursuant to Federal Rules of Civil Procedure 56 and 57, Plaintiff respectfully files
this Motion for Expedited Summary Judgment for the reasons explained in the
accompanying Memorandum in Support of this Motion, the Court should vacate the
"Temporary Halt in Residential Evictions in Communities with Substantial or High Levels
of Community Transmission of COVID-19 To Prevent the Further Spread of COVID-19"
issued by the Centers for Disease Control and Prevention. (Administrative Record at p.

30-38).
Case 2:21-cv-00346-WSH Document 41 Filed 08/25/21 Page 2 of 4

Respectfully submitted,

JONES, GREGG, CREEHAN & GERACE, LLP

BY: _/s/ John P. Corcoran, Jr.
JOHN P. CORCORAN, JR., ESQUIRE
PA ID. NO. 74906
411 SEVENTH AVENUE
SUITE 1200
PITTSBURGH, PA 15219
(412) 261-6400
Case 2:21-cv-00346-WSH Document 41 Filed 08/25/21 Page 3 of 4

CERTIFICATE OF SERVICE
| HEREBY CERTIFY that a true and correct copy of MOTION FOR EXPEDITED
SUMMARY JUDGMENT has been furnished, via E-mail Delivery, this 25" day of August,
2021, upon:

STEVEN A. MYERS, ESQUIRE
SENIOR TRIAL COUNSEL
UNITED STATES DEPARTMENT OF JUSTICE
CIVIL DIVISION, FEDERAL PROGRAMS BENCH
1100 L STREET, NW
WASHINGTON, DC 20005
(steven.a. myers@usdoj.gov)

LESLIE COOPER VIGEN, ESQUIRE

TRIAL ATTORNEY

LESLIE COOPER VIGEN

UNITED STATES DEPARTMENT OF JUSTICE
CIVIL DIVISION, FEDERAL PROGRAMS BENCH

1100 L STREET, NW

WASHINGTON, DC 20005

(leslie. vigen@usdoj.qov)

JONES, GREGG, CREEHAN & GERACE, LLP

BY_/s/_ John P. Corcoran, Jr.
JOHN P. CORCORAN, JR., ESQUIRE
PA ID. NO. 74906
411 SEVENTH AVENUE
SUITE 1200
PITTSBURGH, PA 15219
(412) 261-6400
Case 2:21-cv-00346-WSH Document 41 Filed 08/25/21 Page 4 of 4

CERTIFICATE OF COMPLIANCE
| certify that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsyivania: Case Records of the Appellate and Trial Courts
that require filing confidential information and documents differently than non-confidential

information and documents.

Submitted by: _— John P. Corcoran, Jr., Esquire
Signature: _/s/ John P, Corcoran, Jr.
Name: John P. Corcoran, Jr.

Attorney No. (if applicable): 74906
